Title: From George Washington to Brigadier General John Sullivan, 17 May 1776
From: Washington, George
To: Sullivan, John



Dr Sir
New York May 17. 1776

Your favor of the 14 Instant I received this morning and am exceedingly sorry for the sad reverse of fortune in our Affairs in Canada—they are rather alarming, But I still hope our vigorous

exertions will be attended with success, Notwithstanding the present unpromising appearances, & that we shall yet acquire & maintain possession of that Country, so important to us in the present contest.
I have Transmitted the Intelligence to Congress with your Orders from Genl Schuyler, whose direction you must follow, till I send you their determination or my commands to the Contrary. I am Dr Sir &c.

G.W.

